IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


MICHAEL GERARD KENDRICK,

             Appellant,

 v.                                                   Case No. 5D15-3730

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 15, 2016

Appeal from the Circuit Court
for Marion County,
Hale R. Stancil, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Michael Gerard Kendrick, Ocala, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.
       In this Anders1 appeal, a review of the record shows no apparent reversible error.

See State v. Causey, 503 So. 2d 321 (Fla. 1987). Following a proper plea colloquy,

Michael Gerard Kendrick ("Appellant") entered a guilty plea, accepting the trial court’s

offer of a two-year prison sentence. Appellant never moved to withdraw his plea in the

trial court but now seeks a direct appeal challenging the voluntariness of his plea based

on the advice of his trial counsel. Because Appellant did not properly preserve this issue

for purposes of a direct appeal with the trial court, he must raise the issue through a timely

motion for postconviction relief under Florida Rule of Criminal Procedure 3.850.

Accordingly, we affirm Kendrick’s conviction and sentence without prejudice to his ability

to file a timely Rule 3.850 motion.

       AFFIRMED.


BERGER, WALLIS and LAMBERT, JJ., concur.




       1   Anders v. California, 386 U.S. 738 (1967).


                                              2